Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to an innerliner rubber composition comprising a rubber component, a mixture of a fatty acid metal salt and a fatty acid amide, an oil, and a C5 petroleum resin, wherein the rubber component comprises at least 70% by mass of a butyl-based rubber based on 100% by mass thereof, the mixture is in an amount in a range of 0.8 to 3.2 parts by mass per 100 parts by mass of the rubber component, and the mixture, the oil, and the C5 petroleum resin is in a combined amount in a range of 6 to 16 parts by mass per 100 parts by mass of the rubber component.  The closest prior art of record, US 2014/0116594 to Miyazaki, teaches each of the limitations except for the inclusion of 0.8 to 3.2 parts by mass of the mixture.  However, WO 2015/076049 to Tsuchida et al. was cited as teaching this limitation.  Applicant argued that the mixture of a fatty acid metal salt and a fatty acid amide being present in a range of from 0.8 to 3.2 parts by weight was critical and produced unexpected results.  To support this argument, applicant submitted data in a Rule 1.132 Declaration submitted August 31, 2021.  This data was found persuasive and therefore overcomes the rejection of record.  Claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767